WEFING, J.A.D.,
concurring.
I concur in the views expressed by Judge Wecker in her thorough opinion. I write separately simply to note the limited context in which this dispute arises.
We are not confronted with any question of certificates of occupancy having been issued as the result of any improper solicitations on the part of DKM. Nor are we presented with the efforts of a municipality to rehabilitate its distressed housing stock which deteriorated and was abandoned as a result of shoddy construction. Such instances might present different policy considerations than those which we confront in this case.
The understandable desire of a municipality to afford prompt relief to its residents, taxpayers and voters cannot serve as a predicate for jurisdiction in a dispute such as this, which is essentially private in nature.